Citation Nr: 0324476	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  00-01 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis-C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1969 to March 1971.

Service connection is currently in effect for post-traumatic 
stress disorder (PTSD), evaluated as 100 percent disabling; 
right knee medial meniscectomy with quadriceps atrophy, rated 
as 20 percent disabling; and left posterior thoracic scar, 
rated as noncompensably disabling.  Nonservice-connected 
pension benefits have also been granted as well as basic 
eligibility for Chapter 35 benefits.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) from rating action taken by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2001, the case was remanded by the Board for 
consideration of certain new regulatory provisions and 
conveyance thereof to the veteran.  The veteran has been 
afforded a Supplemental Statement of the Case (SSOC ) on 
those matters and the case was returned to the Board for 
further appellate consideration.

During the course of the current appeal, the veteran has 
raised a number of other issues none of which are before the 
Board as part of the current appeal.



REMAND

Service medical records show no sign of hepatitis, or 
references to his having undergone any blood transfusions.  

Since service, the veteran has been seen, and has been given 
extensive treatment for several service connected problems 
including his serious psychiatric disabilities.  He has also 
had a recurrent problem with polysubstance abuse.

Available clinical records show that when he was seen at a VA 
facility in May 1995, the veteran was diagnosed with 
hepatitis -C.  However, it is unclear whether this was the 
first indication of the disorder.

While one could resort to possible conjecture as to what may 
have precipitated the current hepatitis-C,  there is no 
clear-cut medical opinion of record as to the etiology of the 
veteran's hepatitis C.  

In any event, the Board is precluded from supplementing the 
record with its own unsubstantiated medical conclusions as to 
the etiology of the veteran's hepatitis-C.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, during the course of the current appeal, numerous 
revisions have taken place, initially instituted by Congress, 
as to cessation of compensation benefits for disabilities 
which are the result of alcohol or drug abuse, whether they 
are or are not due to a service-connected disability.  And 
further regulations have taken effect as to hepatitis-C.  The 
veteran has not been fully informed of either.

The Board has no choice but to return the case on remand for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Specifically, he 
should be asked to identify the initial 
presentation of hepatitis-C, i.e., when 
he was first diagnosed, etc., if known, 
and provide records in relationship 
thereto.  The RO should assist him in 
that regard as required.

2.  The case should be submitted, along 
with all of the evidence in the case, to 
a panel composed of an appropriate 
physician specializing in blood disorders 
and/or a psychiatrist, for an opinion as 
to the nature, duration and probable or 
possible etiology of his hepatitis-C.  
The opinion(s) should be supported by 
evidence in the file and fully documented 
and should address all aspects of the 
case.  Clear-cut answers should be given 
as to what precipitated the hepatitis-C, 
specifically: (a) whether any medication 
or other treatment for service-connected 
disabilities may have caused the 
hepatitis-C; (b) whether the veteran's 
polysubstance abuse played a part in the 
incurrence of hepatitis-C; (c) whether 
both could be involved, in which case, 
relative impact should be discussed in 
detail; and (d) what other factors may 
have been involved.  The responses should 
be phrased in terms of reasonable 
probability (i.e., more likely than not) 
and quantified accordingly.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2002) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

In particular, the SSOC should also 
contain all of the laws and regulations 
applicable to the claim including as 
relate to 38 C.F.R. § 3.310 and/or Allen 
v. Brown, 7 Vet. App. 439 (1995) and 
modifications thereof based upon recent 
regulatory revisions relating to 
disabilities secondary to substance 
abuse, etc., as well as hepatitis-C.  A 
suitable period of time should be allowed 
for response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


